--------------------------------------------------------------------------------

Exhibit 10.1

 
MODINE MANUFACTURING COMPANY
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT is made and entered into as of the ___ day of _________, 2008, to
amend that certain Employment Agreement made and entered into as of the 15th day
of June, 2007 (the “Employment Agreement”) by and between Modine Manufacturing
Company, a Wisconsin corporation, having its principal place of business in
Racine, Wisconsin (the "Company"), and _______________________________ of
_______________, ____________ ("Executive").


WHEREAS, the Company has previously entered into the Employment Agreement with
Executive; and


WHEREAS, the Company and the Executive wish to amend the Employment Agreement to
revise the definition of "Good Cause" and to provide that severance payments
relating to a termination of employment prior to a change in control will be
paid over the remaining term of the agreement; and


WHEREAS, the Company and Executive wish to make certain further changes to
comply with Section 409A of the Internal Revenue Code.


NOW THEREFORE, for good and valuable consideration which is hereby acknowledged
by Executive and Employer, including without limitation, the promises and
covenants described herein, the parties hereto agree as follows:


 
1.
Section 2.6 of the Employment Agreement is hereby amended to read as follows:

 
A "Change in Control" shall be deemed to take place on the occurrence of either
of the following events:


(a)  The effective time of (i) a merger or consolidation of the Company with one
or more other corporations as a result of which the holders of the
outstanding capital stock of the Company entitled to vote in elections of
directors ("Voting Power") immediately prior to such merger or consolidation
(other than the surviving or resulting corporation or any Affiliate or Associate
thereof) hold less than 50% of the Voting Power of the surviving or resulting
corporation, or (ii) a transfer of 30% of the Voting Power, or a Substantial
Portion of the Property, of the Company other than to an entity of which the
Company owns at least 50% of the Voting Power; or
 
(b)  During any period of 12 months that ends during the Period of Employment,
regardless of whether such period commences before or after the effective date
of this Agreement, the persons who at the beginning of such 12-month period were
directors of the Company cease for any reason to constitute at least a majority
of the Board of Directors of the Company.
 
 
1

--------------------------------------------------------------------------------

 

The term "Change in Control" as defined above shall be construed in accordance
with any guidance, rules or regulations promulgated by the Internal Revenue
Service in construing the rules and regulations applicable to Internal Revenue
Code Section 409A.
 
 
2.
Section 2.11 of the Employment Agreement is hereby amended to read as follows:

 
"Good Cause" shall be deemed to exist if, and only if:
 
(a)  Executive engages in an act of dishonesty constituting a felony that
results or is intended to result directly or indirectly in gain or personal
enrichment at the expense of the Company;
 
(b)  Executive breaches any provision of section 12 (relating to confidential
information), and such breach results in a demonstrably material injury to the
Company; or
 
(c)  Executive has engaged in a willful and continued failure to perform
substantially the Executive’s duties.
 
 
3.
Section 8.2 of the Agreement is amended to read as follows:

 
In the event of a termination of employment pursuant to section 8.1 above, the
Company shall, as liquidated damages, severance pay, and payment for services
rendered in the past, pay to Executive an amount equal to the Average Annual
Earnings of Executive during the remainder of the Period of Employment.  The
payments shall commence on the first payroll date following Executive's
termination of employment on which the Company may make such payments without
causing an additional tax to be paid by Executive under Section 409A of the
Internal Revenue Code and the regulations thereunder (“Section 409A”) and shall
continue through the remainder of the Period of Employment. Such amount shall be
paid to Executive in substantially equal installments and in accordance with the
Company's normal payroll practices. It is intended that (a) each payment or
installment of payments provided under this Section 4 is a separate “payment”
for purposes of Code Section 409A and (b) that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Code Section
409A, including those provided under Treasury Regulations 1.409A-1(b)(4)
(regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times,
two year exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay).  During the remaining Period of Employment, Executive, his
dependents and beneficiaries shall continue to be entitled to all benefits under
employee benefit plans of the Company as if Executive were still employed and
the period for which such payments are provided shall be continued service with
the Company for the purpose of continued credits under the employee benefits
plans and for purposes of determining payments and other rights in respect of
awards made or accrued prior to termination under Executive incentive plans
referred to in section 4.2; provided, however, if continued participation in any
one or more of such plans is not possible under the terms thereof, the Company
shall provide substantially identical benefits.  In the event the Company
contributions for coverage under the Welfare Plans would be treated as deferred
compensation under Section 409A and contributions during the six (6) months
following the date of Executive’s separation from service would cause Executive
to be subject to an additional tax under Section 409A, Executive shall pay the
entire cost of coverage during such six-month period and the Company shall
reimburse Executive for the amount that the Company would have paid during such
period on the first date that the Company may make such payment without causing
an additional tax to be paid by Executive under Section 409A.

 
2

--------------------------------------------------------------------------------

 

4.  Except as expressly amended herein, the Employment Agreement remains
unchanged and continues in full force and effect.


 
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements of the parties herein contained, the parties hereto agree as
follows:


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement this
___________ day of _______________, _______.




MODINE MANUFACTURING COMPANY


BY:





   



EXECUTIVE:  ______________________





   



Attest:





   

Dean R. Zakos, Secretary
 
 
3


--------------------------------------------------------------------------------